One-minute speeches on matters of political importance (continuation)
We now continue with the one-minute speeches on matters of political importance.
(DE) Mr President, in times of climate change and global warming, this much is obvious: we must reduce greenhouse gas emissions and we must save energy. The EU is already trying to lead the way in this field, sometimes with more and sometimes with less success. At times, there are also apparent attempts to throw the baby out with the bathwater, as in the case of the so-called Ecodesign Directive.
In my constituency, there is a very successful business, called Austria Email AG, which manufactures electric boilers. This is particularly practical and useful in Austria, as the majority of our electricity comes from hydroelectric power, and is therefore very environmentally friendly.
It now appears that the Ecodesign Directive will ban these boilers in the future, and instead force people to use either gas storage heaters or gas stoves, which in my view makes no sense, as they are far less environmentally friendly than these boilers. In addition to this, 400 jobs are currently at risk in Austria.
This is not what we are trying to achieve. It is a negative development. If we are to protect the environment, then we should surely take measures that are reasonable, beneficial and, above all, appropriate. However, we should not risk jobs for the sake of a product that does not really seem expedient.
(FR) Mr President, for us, Euronews is a remarkable window on the world, and it is a channel I am very keen on, but I often wonder about the content of its advertisements.
When I switched on the television this morning I saw an advert for Macedonia. And what did I read? 'A tax-haven for businesses, average wage EUR 370, 10% income tax' etc.
If this is how Macedonia intends to present its application to join the European Union, and if I ask people in my region, 'Do you want Macedonia to join the EU?' - well I assure you it will not work. At a time when we are discussing offshoring within Europe and the fight against social dumping, can we still allow such advertisements to be the window onto social Europe? I do not think so.
I also used to wonder about an advert for Iran; at a time when public stonings took place there, we used to allow adverts for that seraphic country.
Mr President, we have all heard of the flooding in Ireland over the weekend, with considerable damage caused to many homes, to businesses, to farms, to roads and to water schemes. The restoration costs, while much too early to estimate, could be in the region of EUR 500 million. However, to put the appropriate measures in place to deal with this type of flooding and to ensure it will not happen again could cost billions.
It appears that the European Solidarity Fund may be too restrictive to deal with this situation. However, I am still hopeful that an application could be considered, but, if not, I suggest that a regional application could be favourably considered, as the north, the west and the south of the country have been affected. Many people in my European constituency, including the counties of Galway, Mayo, Clare, Leitrim and Roscommon, together with the south of Ireland, have been affected by the horrendous flooding that has taken place. I am appealing to the Commission to assist in a pragmatic and urgent manner.
(GA) Mr President, I would like to express my thanks for giving me the opportunity to raise this important question about the floods that happened in my country.
(PT) The recent tragedy caused by Hurricane Ida as it passed through El Salvador between 6 and 8 November included around 200 fatalities, and at least 18 missing people, 15 000 homeless, 80 damaged schools, and the destruction of agricultural crops and essential infrastructure such as streets, electricity networks, water supply, communications and health facilities.
Given that El Salvador is one of the countries most afflicted by economic and social difficulties in Central America, it is imperative that the European Union offers a massive level of support in order to tackle the social chaos caused by this natural disaster. The El Salvadorian Government estimates that, given the country's vulnerability to such natural disasters, more than EUR 1 billion will be necessary for the country to restore what has been damaged and to implement a plan for reconstruction and risk mitigation. For this reason, it is seeking the release of extraordinary funds and the redirection of funds available from the European Union.
That is the appeal, Mr President. We request that it be communicated to the European Commission and the Council.
Mr President, serious problems concerning the 'right of ownership' continue to cause many European Union citizens who have invested in property in countries such as Spain, Bulgaria and Turkey stress, financial ruin and general heartache. This is despite the concerted efforts of many MEPs working on behalf of their constituents and despite lengthy investigations by Parliament into the issue, which, as we know, culminated in the well-received Auken report in March 2009.
I have received complaints from many constituents regarding the problems arising from property deals in all these countries. Countless people have found themselves in situations whereby complex zoning laws and urbanisation policies have meant that their properties have been seized without any compensation.
I am greatly concerned that more definitive action has not been taken by the EU to attempt to address this problem, despite the overwhelming consensus that it violates the basic rights of European Union citizens. The legality and morality of these practices is at best questionable and, at worst, unveils a corrupt approach to urban development.
(EL) Mr President, allow me to share my fellow members' concern about the disparity between the progress report on Turkey towards integration into the European Union and an article published recently in the Wall Street Journal Europe, which reported that the Prime Minister of Turkey, in a recent visit to Iran, confirmed - and endorsed Iran's views - that Iran's nuclear programme is, in his words, for peaceful and philanthropic purposes only. This disparity is also very evident from the fact that Turkey's overall behaviour - such as on 8-9 November in connection with the visit by the President of Sudan to Istanbul - is creating a serious issue. This being so, I would be very grateful if my fellow members would bear these concerns in mind.
Mr President, the European Union would like to see itself as a democratic union of 27 democratic states, but we have got to look at the reality. In Belgium only a few years ago, the state took steps to ban one of the larger political parties. In Germany, at about the same time, there were unsuccessful attempts to ban a party on the basis of incriminating statements made by state operatives. In Hungary, opposition parties are physically attacked by the state, their members arrested and tortured. In the United Kingdom, a violent militia sponsored by the governing party and the Leader of the Opposition carries out violent and, in some cases, armed attacks on opponents.
There are restrictions on non-violent freedom of speech in almost all European Union countries. Indeed, the European Union is in the forefront of trying to legislate against states of mind - various 'phobias', as they would put it.
(EL) Mr President, in light of the start of negotiations on an agreement for the readmission of illegal immigrants between the European Union and Turkey, I should like to point out that we need a commitment by Turkey that it will cooperate in stamping out illegal immigration. I would remind the House at this point that 76.5% of all arrests of illegal immigrants on the borders of the European Union are on Greece's borders. I know full well that, where third countries have cooperated - examples are Italy and Libya and Spain and Mauritania - there have been tangible results. That is why we need progress with readmission agreements; Turkey needs to cooperate with Frontex, with the Greek authorities, and with the authorities of the European Union.
Mr President, the EU's is the only international mission to monitor the implementation of the agreements of last August and September between Russia and Georgia. Mrs Ashton should now make it perfectly clear to the Russian side that they should guarantee the EU mission access to the separatist Georgian territories without any further delay.
Today, the French Mistral-type helicopter carrier arrived in St Petersburg. The plan to sell this modern warship to Russia is the equivalent of rewarding the Kremlin for its invasion of Georgia last year. In the words of the commander of the Russian navy, this type of ship would have enabled the Russian navy, in August 2008, to carry out its mission in 40 minutes instead of 26 hours. In that case President Sarkozy would have had no time to prevent Mr Putin occupying the Georgian capital.
Providing the Russian navy with the newest NATO technology means taking responsibility for encouraging Kremlin hawks to implement their military exercise plans from last September.
Mr President, as we meet here in Strasbourg, half the population of the city of Cork, in my constituency of Munster, is without water in their homes - and this is 2009!
University College Cork has had to shut down for an entire week, with many students in my Alma Mater effectively homeless. Shop owners, householders and farmers are facing bills running into hundreds of millions of euros, after the worst flooding witnessed in living memory in Cork, Tipperary, Limerick and Galway in particular.
Following the devastating floods across central Europe in 2002, the EU established a solidarity fund to assist Member States that had suffered as a result of natural disasters from such flooding. Our colleagues in the north-east of Romania were the most recent recipients of such aid. The rules state that, in certain circumstances where there are extraordinary regional disasters, this aid can be used.
I now call on President Barroso and Commissioner Samecki to look favourably on any application received from Ireland for assistance under this fund. In particular, I call on the Irish Government to contact the Commission urgently with a view to submitting an application. It is vital that the EU and Parliament extend their support to various communities in Ireland who are suffering horrendous damage.
(HU) In the northern part of Hungary, several tens of thousands of people come across the border from Slovakia to work, while several thousand people have moved and now live in the northern part of Hungary, in Rajka and other villages. Thanks to the excellent infrastructure and the Schengen Agreement, they work in Slovakia and live in Hungary. This is an excellent example of the benefits of the European Union.
According to surveys, the Slovaks living in Hungary feel at home in their newly chosen surroundings and the local authorities are now thinking about providing Slovak-language nurseries and schools, even though they are not Hungarian citizens, because bilingualism is an important value in Hungary.
The opposite process to this is taking place in Slovakia where the Hungarian ethnic community which has been living there for a thousand years is being severely discriminated against in terms of language rights, with Hungarian being made a second-class language and subordinate to the official language. This is shameful for the whole of the European Union!
(IT) Mr President, ladies and gentlemen, I wish to draw Parliament's attention to the rules on company transfers contained in Directive 2001/23/EC.
I am saying this because Eutelia S.p.A., an Italian company operating in the field of telecommunications and information technology, counts among its clients some very important businesses, but not just businesses: for example, it also provides services for the Bank of Italy, the Italian Chamber of Deputies and the Italian Senate. Furthermore, it is involved with the Schengen project, so it manages some very confidential data.
In May 2009, Eutelia all but divested itself of its IT branch, transferring it to its subsidiary, Agile, which basically has a fund of only EUR 96 000 to pay its 2 000 employees. Subsequently, in October 2009, 1 192 people received redundancy notices. These people are still employed, despite having received redundancy notices. Moreover, the ridiculous thing is that the rule that I referred to just now imposes specific requirements of entrepreneurship on those who acquire parts of undertakings ...
(The President cut off the speaker)
(DE) Mr President, ladies and gentlemen, I vehemently reject the measures being taken by the Federal Republic of Germany to deport Roma and other minorities to Kosovo. Soon, around 2 500 people are to be deported per year. These measures particularly affect 10 000 Roma, but also Egyptians and Ashkali.
Many of these people have lived in Germany for over a decade, having found shelter there from displacement, persecution and violence. People are also beginning to be deported from Austria, Belgium, Hungary and France. I oppose these deportations because the situation of minorities in Kosovo, especially the Roma, is unbearable. The unemployment rate in this group stands at almost 100% and in Kosovo there is no way of providing these people with decent accommodation. Their prospects involve either life in a camp or lead-polluted Mitrovica. Finally, I would also like to appeal to the responsibility that Germany has, as a result of its history, to the victims of the Second World War, including the Roma and Sinti who were persecuted and systematically murdered. A certain level of responsibility that must also be taken in this case ...
(The President cut off the speaker)
(PT) I would just like to alert you to the dangers presented by a disease that is threatening coniferous trees in forests within the European Union, namely pine wood nematode, which originated in America. It has been detected in the Sétubal region of Portugal, and has already spread to other areas of Portugal and Spain. The only effective method of combating the disease is to cut down or burn the trees.
It is worth pointing out that forest covers 38% of Portuguese territory and is home to 400 000 landowners. It provides 14% of the industrial GDP, 9% of industrial jobs and 12% of exports. Ultimately, the forests of the European Union are at risk, hence this intervention, which is necessary to establish an emergency plan for preventing this disease, thus far confined to the Iberian Peninsula, from spreading throughout the European Union.
An emergency plan should also have sufficient funds behind it to get rid of this problem, which is damaging many businesses, forcing them to close, and harming many workers by robbing them of their livelihood. The whole European Union has a responsibility to do something about this.
(SL) First of all, I would like to protest in the strongest terms possible against what my fellow Member from Austria said previously about the protection of minorities in Slovenia. Slovenia does have high minority protection standards and we just wish that Slovenian minorities living in our neighbouring countries had similar rights.
Let me now move to another issue. In this age of information technology, information spreads between people very quickly. The more alarming a piece of news is, the faster it spreads, and so the accuracy of information takes second place. What is particularly interesting in this context are news stories which have an effect on people's health and diet.
Over the past few weeks in Slovenia, we had a totally inaccurate piece of news being spread by e-mail about Codex Alimentarius. What we, Members of the European Parliament, can do in cases like this is address questions to the European Commission and then wait a few weeks for an expert answer. However, we need to be able to take immediate action, because the damage is done in a very short space of time.
For this reason, I propose that the European Commission consider establishing an online information portal where any citizen wishing to contact the Commission directly can receive an answer within three days at the most.
(RO) The entry into force of the Treaty of Lisbon and the adoption of the Stockholm Programme will definitely have a beneficial impact on Europe's citizens in the new area of freedom, security and justice.
As far as illegal migration and cross-border crime are concerned, the forecasts for the coming years indicate that the influx of migrants is set to rise, including at the European Union's eastern border. I am referring in particular to the Republic of Moldova. In the wake of the political changes that have taken place there, this country has clearly expressed the desire to become integrated into the European Union, but is currently in a vulnerable economic position. It also has a reduced capacity to manage issues such as migration and crime at its borders. With a view to strengthening its own external borders and creating a security zone, the European Union must grant the Republic of Moldova considerable economic aid in order to increase its capacity to take action.
The European Union must urgently propose an Association Agreement, setting out clear timescales for this country's future accession to the EU. This will make integration much simpler, while the success of this cooperation will also be able to provide a model for other states neighbouring the EU.
(GA) Mr President, thank you for giving me the opportunity to say a few words about the unusual flooding that happened in Ireland at the weekend.
Colleagues have spoken about the unprecedented flooding that took place in Ireland at the weekend. I myself visited some of those places in my own constituency - towns like Clonmel, Killarney, Bandon and, of course, Cork City, which is without water for at least another week. University College Cork is also closed as a result of unprecedented flooding - perhaps as a result of the climate change which we speak about so often here in Parliament.
Two things need to happen. First, the Irish Government needs to ensure that it and the local authorities implement the EU Floods Directive. That is of paramount importance and must be done. Second, the Irish Government should apply to the European Union for funding under the European Union solidarity fund so that emergency aid can be given to those in most need, as was done in previous times for countries like Germany, France, the Czech Republic and Austria.
Mr President, two Azerbaijani youth activists and bloggers, Emin Abdullayev and Adnan Hajizade, have been sentenced to two and a half years and two years respectively, in an unfair trial. The charges against them were fabricated and they have been imprisoned solely for exercising their right to freedom of expression and association.
The Azerbaijani authorities must release the prisoners of conscience, Adnan Hajizade and Emin Abdullayev, immediately and unconditionally. The Council, the Commission and the Member States of the European Union must raise the issue of democracy and human rights with the Azerbaijani Government. It must be reminded that democratisation is one of the goals of the Eastern Partnership, and Azerbaijan is part of that initiative. Azerbaijan has to live up to its obligations as a member of the Council of Europe and partner of the European Union.
(EL) Mr President, the imperialist policy of support for Israel by the USA and NATO and the upgrading of relations and of the issues in general contained in the EU-Israel Association Agreement are strengthening the aggression and intransigence of Israel towards the Palestinian people. According to statistics, this year has been the bloodiest for the Palestinian people. A total of 1 443 Palestinians were murdered during the Israeli army's 'Molten Lead' military operation alone, 9 600 Palestinians are being illegally held without trial in Israeli prisons, the wall of shame is 450 kilometres long, with plans to extend it to 750 kilometres, and houses and infrastructure are being demolished on the West Bank and in East Jerusalem. We express our solidarity with the Palestinian people and call for an immediate, just and viable solution to the Palestinian question: the creation of an independent Palestinian state on the 1967 territories, with its capital in East Jerusalem, which will have sovereignty over its territory and borders and will make provision for the return of refugees and the return of all Arab territories occupied by Israel since 1967.
(HU) I would like to draw your attention to the topic which Cornelia Ernst spoke about earlier. I am talking about the start, following the negotiation and signing of readmission agreements, of the process of resettling those who were displaced or forced to flee during the Yugoslav war. This process has started both on a voluntary basis and under coercion, involving, in particular, the minorities living in Kosovo, primarily the Roma, who are ending up in a very difficult situation as a result of this process.
I think that it is extremely important for us to take into account the recommendations of international organisations when it comes to implementing these readmission agreements. We know that Kosovo has nothing in terms of social and economic infrastructure to be able to look after these people. The situation developing there is really deplorable. I believe that the European Parliament must speak out on this.
(DE) Mr President, last Thursday, news of the unimaginably gruesome killings which took place in Peru was made public. According to agency reports, over a period of years, a gang had beheaded its victims and removed the fat from their bodies, selling it at EUR 10 000 per litre to European cosmetic companies. Are these reports true?
In any event, these were inconceivably grisly killings. Having received these gruesome reports, it now falls to us to find out whether the reports in circulation are actually true. The fact remains that we Europeans definitely need to get to the bottom of the matter, in order to rule out the possibility that, as alleged in the reports, European pharmaceutical or cosmetics companies are in some way linked to these unspeakably gruesome murders.
We have now finished the one-minute speeches.
There were significantly more speeches than usual - over 40 - because of the time we had available. When possible, we will give more opportunities for speaking than is provided for in the Rules of Procedure, which allow 30 such speeches at most.